                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                      Case No. 18-cr-00097-MMC-1
                                  8                     Plaintiff,
                                                                                        ORDER GRANTING IN PART AND
                                  9               v.                                    DENYING IN PART UNITED STATES’
                                                                                        ADMINISTRATIVE MOTION TO FILE
                                  10     JOEY WONG HERNANDEZ,                           EXHIBIT UNDER SEAL
                                  11                    Defendant.                      Re: Dkt. No. 35
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is the Government’s “Administrative Motion to File Exhibit Under

                                  14   Seal,” filed April 18, 2019, whereby the Government seeks to file under seal Exhibit A to

                                  15   the Declaration of Sailaja M. Paidipaty (“Exhibit A”). No response has been filed.

                                  16         Having read and considered the motion, the Court rules as follows:

                                  17         1.        To the extent the Government seeks to file the entirety of Exhibit A under

                                  18   seal, the motion is hereby DENIED, for the reason that the alleged victims’ personal

                                  19   information has already been redacted.

                                  20         2.        To the extent the Government seeks to file under seal the defendant’s

                                  21   personal information contained in Exhibit A, the motion is hereby GRANTED and the

                                  22   Government is hereby ORDERED to file in the public record, no later than May 2, 2019, a

                                  23   revised version of said Exhibit, in which defendant’s personal information has been

                                  24   redacted. See Crim. L.R. 56-1(d)(3).

                                  25         IT IS SO ORDERED.

                                  26
                                  27   Dated: April 25, 2019
                                                                                                MAXINE M. CHESNEY
                                  28                                                            United States District Judge
